Fourth Court of Appeals
                                 San Antonio, Texas
                                       October 6, 2022

                                    No. 04-22-00179-CV

                                    Rodney WARRIOR,
                                        Appellant

                                              v.

                                 Maria Cristina WARRIOR,
                                          Appellee

                  From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CI07193
                         Honorable Monique Diaz, Judge Presiding

                                       ORDER
        On September 26, 2022, appellant timely filed a motion requesting an extension of time
to file appellant’s brief. On October 3, 2022, appellant filed an amended motion containing a
certificate of service and certificate of conference. Appellant’s motion is GRANTED.
Appellant’s brief is due no later than December 15, 2022. Further requests for extensions of
time will be disfavored.



                                                   _________________________________
                                                   Lori I. Valenzuela, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of October, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court